Detailed Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 16/706,672 (hereinafter also referred to as ‘672 or the instant application), filed December 6, 2019 which is a reissue application of U.S. Patent No. 7,412,202 (hereinafter also referred to as ‘202 or the original patent), issued August 12, 2008 on U.S. Non-Provisional Patent Application No. 09/825,328 (hereinafter also referred to as ‘328 or the parent application), entitled “METHOD AND APPARATUS FOR GENERATING RECOMMENDATIONS BASED ON USER PREFERENCES AND ENVIRONMENTAL CHARACTERISTICS” filed April 3, 2001.1

3. With regard to litigation involving ‘864, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘864 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.
  


5.  As of the date of this Office Action, the status of the claims is:
Claims 1-35 are pending.
Claims 1-35 are examined.
Claims 1-35 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Patent Owner is claiming benefit to U.S. Non-Provisional Patent Application No. 09/825,328 (hereinafter also referred to as ‘328 or the parent application), entitled “METHOD AND APPARATUS FOR GENERATING RECOMMENDATIONS BASED ON USER PREFERENCES AND ENVIRONMENTAL CHARACTERISTICS” filed April 3, 2001.2

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is before March 16, 2013, see prior paragraph, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply thereto. See also paragraph 1, supra.
Reissue
Preliminary Amendment
8. The amendment filed December 6, 2019 does not comply with 37 CFR 1.173 (c), i.e. Status of claims and support for claim changes. Appropriate correction is required. See also MPEP § 1453(II).
Whenever there is an amendment to the claims pursuant to paragraph (b) of section 37 CFR 1.173, there must also be supplied, on pages separate from the pages containing the changes, the status, as of the date of the amendment, of all patent claims and of all added claims and an explanation of the support in the disclosure of the patent for the changes made to the claims. See page 9 of the 12/6/2019 preliminary amendment. Specifically, while providing a citation to the patent (e.g. “The amendments to claims 1, 3-4, 7-10, 15-18, 23, 26-27, 29, and 31-32 find support throughout the originally filed application, claims, and figures.”) for all the original patent claim amendments, an explanation of support for each such amendment/claim (e.g. explanation of how specifics of such cited portions support the changes to the patent claims and the combinations now so claimed) has not been provided. Merely citing portions of the patent is insufficient to explain the changes to the claims.
Any further response failing to provide status of all claims and an explanation of support in the disclosure of the patent for the changes to patent claims and/or added claims, including those of December 6, 2019, will be held non-compliant and a Notice of Non-Compliance requiring a supplemental paper correctly amending the reissue application in compliance with 37 CFR 1.173(c) will be issued.


Declaration
9. The reissue oaths/declarations filed February 19, 2020 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)). Specific changes or amendments to the claims must be identified. Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. If new claims are presented, their difference from the original claims must be pointed out. See MPEP § 1414. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified. (Note: A statement that “the patent is wholly or partly inoperative by reason of claiming more or less than applicant had a right to claim” is NOT an unequivocal statement of an intent to broaden.) Furthermore the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly inoperative or invalid.
The February 19, 2020 oath/declaration states only “I believe the original patent to be wholly or partly inoperative or invalid, for the reasons described below….by reason of the patentee claiming more or less than he had the right to claim in the patent.”, i.e. does not identify specific changes or amendments to the claims nor reference the specific claim language wherein lies the error.3
See MPEP § 1414. 

35 USC 251 
10. Claims 1-35 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
  
ADS
11.    On page 3, “Domestic Benefit/National Stage Information”, “reissued” should be -- reissue--. Also note again paragraph 6 supra.

Objections
12.  The disclosure is objected to because of the following informalities: In col. 3, line 21, should “wral” be --rural--?  In the last full paragraph of col. 3, should “viewing” (each) be --listening--?4  In col. 3, line 52, “surveythat” should be --survey that--.  In col. 4, line 38, “television “ should be --audio--.  In col. 4, line 57, “SA” should be --3A--.  Col. 5, lines 4-7 is missing a word or words. Appropriate correction is required.

13.  The drawings are objected to because in Figure 1, “300” should be 360, see, e.g., col. 3, line 43 and col. 4, lines 55, 58-59 and 62.  
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

14.  Claims 1-22 and 26-35 are  objected to because of the following informalities:  In claim 1, line 3, “gather” should be --gathered--.  On the second to last line of claim 1, “and” should be --, and--. The comments with regard to claim 1 also apply to similar language in claims 7, 15, 26, and 31.  In claim 3,  “said …environmental … characteristic” should be --one or more observed environmental characteristics--.  This also applies to similar language in claims 9, 17, 26, and 29-30.   In claim 7, line 10, “item,” should be --item--.  This applies to similar language in claim 31.  In claim 15, line 7, after “given”, --;-- should be inserted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

35 USC 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
15.  Claims 1-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The Examiner notes and makes deference to the following factual findings made by the following District court decision: S.I.SV.EL. Societa Italiana per lo Sviluppo Dell’Elettronica S.p.A. v. Rhapsody International Inc., No. 1:18-cv-00069, Docket Entry 24 (Memorandum Opinion), 25 (Order) (D. Del. March 8, 2019), see Litigation Search of record, page 57. Particularly, the claims are directed to the abstract idea of “recommending an item based on a user’s environment”. The claimed limitations describe a concept that corresponds to concepts identified as abstract ideas by the courts,5 such as “recommending products to customers based on purchase history”6 Alice Corp. Pty. V. CLS Banklnt’l, 566 U.S. 66, 134 S. Ct. at 2356 L.Ed.2d 296 (2014).
Further, this judicial exception is not integrated into a practical application.  In particular the claims recite the additional elements such as an electronic device, memory/processor, and a computer-readable medium. However such elements are recited at a high-level of generality (e.g., as a generic electronic device/processor/memory performing a generic computer function of gathering information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.7
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than recitation of generic computer structure that serves to perform generic computer functions. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.8

35 USC 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16. Claims 1-25 and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As an initial matter, with regard to the amendments added to claims 1-22 and 31-35, see paragraph 8 above.  
Continuing, as best understood, see following paragraph, claim 3 recites the one or more observed environmental characteristics further as “a rate of motion”.  Claim 1 from which claim 3 depends also claims “the one or more observed environmental characteristics includes at least one of….a characteristic of motion of said user….”.  While, e.g., the abstract sets forth “[t]he observed environmental conditions may include, for example, location, characteristics of the location, weather or characteristics of the user's motion, such as a rate of movement”, i.e. rate of motion of the user’s motion, this is not what is claimed. This also applies to similar language in claims 4, 9-10, and 17-18.
Also as best understood, claims 15, 23 and 31 claim an electronic device as well as a processor and memory or computer readable medium having computer readable code means. While the paragraph bridging cols. 3-4 describes a recommender embodied as a computing device that contains a processor and memory or as computer readable code on a computer readable medium, this is not what is claimed.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.  Claims 3-4, 6, 9-12, 14, 17-20, and 22-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 3-4, is the rate of motion characteristic in this claim and “a characteristic of motion of said user” in claim 1 one and the same?  See preceding rejection.  
Claim 4 recites the limitation "the step of selecting the recommended electronic media content item" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Is the profile in claim 6 and that in claim 5 from which it depends one and the same, i.e. how may profiles at a minimum are being required?
With regard to claims 9-10, 14, 17-18, 22, and 25 see the discussion of claims 3-4 with regard to similar language.
Claims 11 and 12 are unclear since claim 7 does not claim the “said one or more observed environmental characteristics includes”  “a user location at a given time” or “one or more characteristics of a location” as “at least one thereof” nor claims “said one or more observed environmental characteristics further includes” “a user location at a given time” or “one or more characteristics of a location” as “at least one thereof”.  This also applies to similar language in claims 19-20.
Claims 23-25 recite “said” or “the” "one or more…environmental characteristics for a given time” in lines 6 and 14, line 2 and line 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.
In claim 23, is “a given time” on line 6 and that on line 10 one and the same?
Claims 23-25 recite “said learned preferences of said user under one or more…environmental characteristics ….” in lines 12-13, lines 1- 2 and lines 1-2, respectively.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claims 15, 23 and 31, it is unclear whether the electronic device now claimed  and the previously claimed processor and memory or computer readable medium having computer readable code means are one and the same? 
Claims 27 and 32 are unclear, i.e. are the “electronic content item” and “content” one and the same?
 	Claims 26 and 31 recite “readable program code means” in line 3.  There is insufficient antecedent basis for this limitation in these claims.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.  Claims 1, 3-5, 7, 9-13, 15, 17-21, 23-24, 26-29 and 31-34 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Welsh et al. (US 6,757,691, hereinafter also referred to as ‘691).
See ‘691 in its entirety.

Claim 1
An automated method for recommending an item of electronic media content to a user of an electronic device, comprising the steps of:

See ‘691 at, e.g., title, FIG. 8 and col. 3, lines 8-14. 
observing, through information automatically gather [sic] by the electronic device, one or more environmental characteristics;

See ‘691 at, e.g., col. 3, lines 40-43, col. 4, lines 33-38, col. 10, lines 42-61, and col. 9, lines 50-61.
learning preferences of said user for each electronic media content item to be recommended while exposed to and under said one or more observed environmental characteristics; and

See the prior discussion of claim 1 and ‘691 at, e.g., col. 5, lines 1-45 and the paragraph bridging cols. 9-10. 
generating a recommendation score for said electronic media content item based on features of said electronic media content item and said learned preferences of said user under said one or more observed environmental characteristics, 

See prior discussion of claim 1 and ‘691 at, e.g., col. 3, 50-52 and col. 13., lines 22-40.
wherein said one or more observed environmental characteristics includes at least one of a weather condition, a characteristic of motion of said user, a location, and one or more characteristics of said location and

See again ‘691 at, e.g., col. 3, lines 40-43, col. 4, lines 33-38, col. 10, lines 42-61, and col. 9, lines 50-61.
each of the one or more observed environmental characteristics is associated with a weight assigned by the user.

See ‘691 at, e.g., col. 3, lines 50-52, col. 4, lines 30-32, col. 6, lines 58-59, col. 7, lines 51-55, col. 8, lines 1-15, the paragraph bridging cols. 12-13, col. 10, lines 42-61 and col. 9, lines 58-61.  Therefore, ‘691 is considered to describe a user assigning weights passively or actively by the user’s viewing and purchasing actions or surveys which information about the users viewing and purchasing patterns are also determined/associated with regard to observed environmental characteristics, e.g. regional, temporal, and thereby, such action/survey weights are also “associated” with the respective observed environmental characteristic.
However also see col. 7, lines 2-4 of ‘691.  Therefore, to additionally provide the environmental characteristics with a user assigned weight, if not already, also would have been obvious to one of ordinary skill in the art for the predictable result of increasing the accuracy of the choice selection.
       
Claim 3
 The method of claim 1, wherein said observed environmental characteristic is a rate of motion.

See ‘691 at, e.g., col. 8, lines 5-8.
Claim 4
The method of claim 3, further comprising the step of selecting the recommended electronic media content item based on the observed rate of motion.

See the discussion of claims 1 and 3 and col. 7, lines 13-23 and Figure 8.
Claim 5
The method of claim 1, wherein said learned preferences of said user under said one or more environmental characteristics are recorded in a profile.

See ‘691 at, e.g., col. 8, lines 38-45 and Fig. 11A.
Claim 7
A method for recommending an electronic media content item to a user of an electronic device, comprising the steps of:
observing, through information automatically gather [sic] by the electronic device, one or more environmental characteristics for obtaining information characterizing said one or more environmental characteristics for a given time;
earning preferences of said user for each electronic media content item to be recommended while said user is exposed to and affected by said one or more observed environmental characteristics; and
generating a recommendation score for said electronic media content item based on features of said electronic media content item, and said learned preferences of said user under said one or more observed environmental characteristics for a given time, 
wherein said one or more observed environmental characteristics includes at least one of a weather condition and a characteristic of motion of said user and
each of the one or more observed environmental characteristics is associated with a weight assigned by the user.

See discussion of claim 1.
Claim 9
The method of claim 7, wherein said observed environmental characteristic is a rate of motion.

See discussion of claim 3.
Claim 10
The method of claim 9, further comprising the step of selecting the recommended electronic media content item based on the observed rate of motion.

See discussion of claim 4.
Claim 11
The method of claim 7, wherein said one or more observed environmental characteristics is a user location at said given time.

See the discussion of claim 1, especially ‘691 at col. 3, lines 40-43, col. 4, lines 33-38, col. 10, lines 42-61, and col. 9, lines 50-61.
Claim 12
The method of claim 7, wherein said one or more observed environmental characteristics is one or more characteristics of a location.
See discussion of claims 1 and 11, e.g. weather.
Claim 13
The method of claim 7, wherein said observed preferences of said user under said one or more environmental conditions are recorded in a profile.

See discussion of claim 5.
Claim 15
A system for recommending an electronic media content item to a user of an electronic device, comprising:
a memory for storing computer readable code; and
a processor operatively coupled to said memory, said processor configured to:

See ‘691 at, e.g., col. 9, lines 32-58 and FIG. 7.
observe, through information automatically gather [sic] by the electronic device, one or more environmental characteristics for obtaining information characterizing said one or more environmental characteristics for a given time [sic]
 learn preferences of said user for each electronic media content item to be recommended while exposed to and under said one or more observed environmental characteristics; and
generate a recommendation score for said electronic media content item based on features of said electronic media content item and said learned preferences of said user under said one or more observed environmental characteristics, 
wherein said one or more observed environmental characteristics includes at least one of a weather condition and a characteristic of motion of said user and 
each of the one or more observed environmental characteristics is associated with a weight assigned by the user.

See discussion of claim 1.
Claim 17
The system of claim 15, wherein said observed environmental characteristic is a rate of motion.

See discussion of claim 3.

Claim 18
The system of claim 15, wherein said processor is further configure to select the recommended electronic media content item based on the observed rate of motion.

See discussion of claim 4.
Claim 19
The system of claim 15, wherein said one or more observed environmental characteristics is a location.

See discussion of claim 11
Claim 20
The system of claim 15, wherein said one or more observed environmental characteristics is one or more characteristics of location.

See discussion of claim 12.
Claim 21
The system of claim 15, wherein said learned preferences of said user under said one or more environmental characteristics are recorded in a profile.

See discussion of claim 5.
Claim 23 
A system for recommending an electronic media content item to a user of an electronic device, comprising:
a memory for storing computer readable code; and
a processor operatively coupled to said memory, said processor configured to:
observe at least one motion characteristic for obtaining information characterizing said one or more environmental characteristics for a given time;
learn preferences of said user for each electronic media content item to be recommended while exposed to and under said characteristic of motion;
obtain information characterizing said characteristic of motion of said user for a given time; and
generate a recommendation score for said electronic media content item based on features of said electronic media content item, and said learned preferences of said user under said characteristic of motion of said user and each of the one or more observed environmental characteristics is associated with a weight assigned by the user.

See discussion of claims 1, 3-4 and 15.
Claim 24
The system of claim 23, wherein said learned preferences of said user under said one or more environmental characteristics are recorded in a profile.

See discussion of claim 5.
Claim 26
A computer readable medium having computer readable code means embodied thereon for recommending an electronic media content item to a user, said computer readable program code means comprising:

The means plus function language “computer readable code means for recommending an electronic media content item to the user”, as best understood, see paragraph 17, is interpreted as a program and equivalents thereof.
See discussion of claim 1 and col. 17, line 51-col. 18, line 13. 
a step to learn preferences of said user for each electronic media content item to be recommended while exposed to and under one or more observed environmental characteristics; and
a step to generate a recommendation score for said electronic media content item based on features of said electronic media content item and said learned preferences of said user under said one or more observed environmental characteristics, 
wherein said one or more environmental characteristics includes at least one of a weather condition and a characteristic of motion of said user and
 each of the one or more observed environmental characteristics is associated with a weight assigned by the user.

See discussion of claim 1.


Claim 27
The article of manufacture of claim 26, wherein said electronic media content item includes at least one of a radio station, content and product.

See ‘691 at, e.g., col. 6, lines 40-44, col. 17, lines 28-50 and claims 27-34.
Claim 28
The article of manufacture of claim 26, wherein said one or more observed environmental characteristics further includes at least one of a location, and one or more characteristics of said location.

See discussion of claims 11 and 12.
Claim 29
The article of manufacture of claim 26, wherein said learned preferences of said user under said one or more environmental characteristics are recorded in a profile.

See discussion of claim 5.
Claim 31
A computer readable medium having computer readable code means embodied thereon for recommending an electronic media content item to a user of an electronic device, said computer readable program code means comprising:
a step to automatically obtain information characterizing one or more observed environmental characteristics for a given time through information automatically gather [sic] by the electronic device:
a step to learn preferences of said user for each electronic media content item to be recommended by observing said user's personal exposure to one or more observed environmental characteristics; and
a step to generate a recommendation score for said electronic media content item based on features of said electronic media content item, and said learned preferences of said user under said one or more observed environmental characteristics for a given time, 
wherein said one or more observed environmental characteristics includes at least one of a weather condition and a characteristic of motion of said user and
each of the one or more observed environmental characteristics is associated with a weight assigned by the user.

See the discussions of claims 15, 23, and 26.
Claim 32
The article of manufacture of claim 31, wherein said electronic media content item includes at least one of a radio station, content and product.

See discussion of claim 27.
Claim 33
The article of manufacture of claim 31, wherein said one or more observed environmental characteristics further includes at least one of a location, and one or more characteristics of said location.

See discussion of claim 28.
Claim 34
The article of manufacture of claim 31, wherein said learned preferences of said user under said one or more environmental characteristics are recorded in a profile.

See discussion of claim 29.

19.  Claims 2, 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welsh et al. (US 6,757,691, hereinafter also referred to as ‘691) in view of Barrett et al (US 6,005,597, hereinafter also referred to as ‘597.)
Claim 2
The method of claim 1, wherein said item is a radio station.
Claim 8
The method of claim 7, wherein said electronic media content item is a radio station.
Claim 16
The system of claim 15, wherein said electronic media content item is a radio station.
While ‘691 at, e.g., col. 7, lines 6-8, col. 17, line 28-38 and claims 27-34 teaches the application to any computing or processing environment in which electronic content may be viewed, accessed or otherwise manipulate and content including CD/audio/music, it does not teach the content being a radio station/radio programming.  However see col. 14, last paragraph of ‘597.  To make the TV programming system/method of ‘691 a radio programming system/method instead would be obvious to one of ordinary skill in view of the teachings of interchangeability by ‘597.  


20.  Claims 6, 14, 22, 25, 30 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welsh et al. (US 6,757,691, hereinafter also referred to as ‘691) in view of Cohen (US 5,627,945, hereinafter also referred to as ‘945.)

Claim 6
The method of claim 5, wherein said learned preferences of said user under said one or more environmental characteristics are recorded in a profile as a set of rules by a decision tree recommender.

Claim 14
The method of claim 13, wherein said observed preferences of said user under said one or more environmental conditions are recorded in a profile as a set of rules by a decision tree recommender.

Claim 22
The system of claim 21, wherein said learned preferences of said user under said one or more environmental characteristics are recorded in a profile as a set of rules by a decision tree recommender.

Claim 25
The system of claim 24, wherein said learned preferences of said user under said one or more environmental characteristics are recorded in a profile as a set of rules by a decision tree recommender.

Claim 30
The article of manufacture of claim 26, wherein said learned preferences of said user under said one or more environmental characteristics are recorded in a profile as a set of rules by a decision tree recommender.

Claim 35
The article of manufacture of claim 31, wherein said learned preferences of said user under said one or more environmental characteristics are recorded in a profile as a set of rules by a decision tree recommender.

See ‘691 at, e.g., col. 5, first paragraph and col. 13, first full paragraph.  Therefore while ‘691 teaches recording learned preferences of a user under one or more environmental characteristics in a profile in the form of rules by a content manager or a neural network learning system, it does not teach recording being by a decision tree recommender.  However see col. 1, lines 14-37 of ‘945.  To record the rules by a decision tree recommender rather than a content manager or the recording by a neural network learning system in ‘691, if not already, would be obvious to one of ordinary skill in view of the teachings of interchangeability by ‘945.  

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,412,202 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 929 days.
        2 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        3 While the remarks discuss “elements he had a right to claim in the patent”, these remarks also do not refer to specific claim language and specific claims.
        4 Note col. 2, lines 32-37.
        5  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of
        abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP2106.04(a)(2)(III)(c).
        6 Note col. 2, lines 49-54 of ‘672 and S.I.SV.EL. Societa Italiana per lo Sviluppo Dell’Elettronica S.p.A. v. Rhapsody International Inc., No. 1:18-cv-00069, Docket Entry 24 (Memorandum Opinion), 25 (Order) (D. Del. March 8, 2019) again esp. pages 15-21 thereof.
        7 Id., pages 22-28 thereof.
        8 See footnote 7.